Citation Nr: 1635312	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an effective date earlier than November 21, 2008 for service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 

FINDING OF FACT

A claim, formal or informal, seeking service connection for tinnitus was not filed by the Veteran or on his behalf until November 21, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 21, 2008 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Additional notice is not required.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran claims that he initially manifested tinnitus in October 2001, and that VA should have advised him to file for service connection for tinnitus at that time.  Nevertheless, VA's duty to notify and assist is triggered by a claim for service connection rather than the initial manifestation of a disability.

The Veteran has not alleged prejudice from any downstream notice defect.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  Thus, adjudication of his claim at this time is warranted.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  All records pertinent to effective date claim are of record.  There is no indication in the record that there is any additional relevant evidence that has not been associated with the claims files.  Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for his tinnitus; although neither he, nor his representative, has offered a theory for establishing an earlier date.

The Veteran first filed a claim seeking service connection for tinnitus on November 21, 2008.  The record is devoid of any communications from the Veteran or any representative regarding a claim for service connection for tinnitus prior to that date.  The Board notes that the Veteran had filed and was granted a claim for service connection for bilateral hearing loss in 1996, but he did not specifically file a claim for tinnitus in conjunction with that claim.
The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2)(i).

This is a case involving an original claim for direct service connection filed more than one year after separation.  Accordingly, the Veteran is entitled to an effective date of the later of the date entitlement arose or the date the claim was received. As the Veteran first filed a claim seeking service connection for tinnitus on November 21, 2008, that is the earliest effective date that could possibly be assigned.  

Accordingly, the Veteran has been assigned the earliest effective date possible.  The Veteran has written statements indicating that he had not been told to file a separate claim for tinnitus.  Unfortunately, discussing a condition with a medical professional, even one employed by VA, cannot constitute a claim for VA benefits.  Here, it is undisputed that the Veteran's claim for tinnitus was received in November 2008.

Consequently, entitlement to an earlier effective date for the grant of service connection for tinnitus is denied.






ORDER

Entitlement to an effective date earlier than November 21, 2008 for the grant of service connection for tinnitus is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


